      Case 2:15-cv-02372-KJM-AC Document 91 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL DIXON,                                  No. 2:15-cv-2372 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    DAVID OLEACHEA, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion for extended time to file and serve an opposition to defendant

18   Hall’s May 15, 2020 motion for summary judgment. After plaintiff signed and mailed his

19   motion, he was served with defendant Oleachea’s May 30, 2020 motion for summary judgment.

20   By order filed May 26, 2020, this court set a deadline of June 26, 2020 for plaintiff to file and

21   serve his oppositions to both motions. ECF No. 88. Good cause appearing, particularly

22   involving plaintiff’s limited access to the prison law library due to the ongoing COVID-19 health

23   crisis, plaintiff will be granted additional time to respond to both motions for summary judgment.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s motion for extended time, ECF No. 90, is granted; and

26   ////

27   ////

28   ////
     Case 2:15-cv-02372-KJM-AC Document 91 Filed 06/04/20 Page 2 of 2

 1          2. Plaintiff shall, on or before Friday, July 31, 2020, file and serve his oppositions to the
 2   motions for summary judgment filed by the respective defendants; defendants’ replies, if any,
 3   shall be filed within fourteen days thereafter.
 4   DATED: June 3, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
